         Case 3:20-cv-00177-BSM Document 2 Filed 07/14/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

ANTONIO T. MCKINNEY                                                            PLAINTIFF
ADC #145899

v.                      CASE NO. 3:20-CV-00177-BSM

BOWATCHYIE                                                                  DEFENDANT


                                         ORDER

       Antonio McKinney is directed to either pay the $400 filing fee or submit an

application to proceed without prepaying fees or costs within thirty (30) days of the date of

this order, or his case will be dismissed without prejudice. The clerk is directed to send

McKinney an application to proceed in forma pauperis, including calculation sheet.

       IT IS SO ORDERED this 14th day of July, 2020.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
